UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-52366 SPUTNIK ENTERPRISES, INC. (Exact name of small business issuer as specified in its charter) Nevada 52-2348956 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10781 Satellite Blvd
